   Case 7:18-cv-00160-LSC Document 78-5 Filed 02/11/19 Page 1 of 1            FILED
                                                                     2019 Feb-11 PM 07:02
                                                                     U.S. DISTRICT COURT
                                                                         N.D. OF ALABAMA


                              TAB E

               John Staples’ Deposition Exhibits

 These exhibits are being filed with Defendants’ Motion to File
Under Seal Certain Portions of Their Evidentiary Submission in
         Support of Motion for Summary Judgment
